Citation Nr: 0713598	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected knee 
disorders.  

2.  Entitlement to an increased rating for left knee 
disability, currently assigned a 10 percent evaluation for 
status post meniscectomy with degenerative changes and 
chondromalacia patella of the left knee based upon limitation 
of motion; and assigned a separate 10 percent rating for 
subluxation or lateral instability from April 14, 2006. 

3.  Entitlement to an increased evaluation for right knee 
disability, currently assigned a 10 percent evaluation for 
degenerative changes and chondromalacia of the right knee 
based upon limitation of motion; and assigned a separate 10 
percent rating for subluxation for lateral instability from 
April 14, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating 
determination of the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2005, the veteran appeared at a videoconference 
hearing before the undersigned,  

In March 2006, the Board remanded this matter for further 
development, to include a VA examination.  

In a November 2006 rating determination, the RO granted 
service connection for left and right knee laxity and 
assigned separate 10 percent evaluations for each, with 
effective dates of April 14, 2006.  As a result of the RO's 
actions, the Board has recharacterized the issues on the 
title page of this decision to more accurately represent the 
current status of the veteran's claims.  




FINDINGS OF FACT

1.  The objective and competent medical evidence demonstrates 
that the veteran was not shown to have a low back disorder 
during service nor was arthritis shown within one year 
following service and there has been no competent medical 
evidence submitted relating any current low back disorder to 
his service-connected knee disorders.  

2.  The objective and competent medical evidence demonstrates 
that flexion of the right and left knees to no less than 130 
degrees and extension to no less than 0 degrees, even when 
considering pain, has been shown.

3.  The objective and competent medical evidence demonstrates 
that the veteran has been shown to have no more slight laxity 
of either knee.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the low back be presumed to 
have been incurred or aggravated during service, nor is it 
proximately due to or the result of service-connected knee 
disorders.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006); 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes and chondromalacia of the 
right knee, based upon limitation of motion, or a separate 
rating in excess of 10 percent based upon subluxation or 
lateral instability from April 14, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321 (b)(1), 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2006).

3.  The schedular criteria for an evaluation in excess of 10 
percent for status post meniscectomy with degenerative 
changes and chondromalacia patella of the left knee based 
upon limitation of motion, or a separate rating in excess of 
10 percent based upon subluxation or lateral instability from 
April 14, 2006, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the December 2002 and April 2006 VCAA 
letters informed the appellant of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the appellant what types of evidence VA 
would undertake to obtain and what evidence the appellant was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The April 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006) (2006).  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal in the April 2006 letter.  
Even if notice on the latter two elements was deemed not 
proper, as it relates to the issue of service connection for 
low back disability, as the Board concludes below that the 
preponderance of the evidence is against this claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

As to the veteran's claims for increased evaluations, the 
Board notes that in Dingess, the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran has also been afforded several 
VA examinations and testified during a hearing before the 
undersigned in March 2005.  As such, no further action is 
necessary to assist the claimant with the claim.

II. Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

As to the veteran's claim of service connection for a low 
back disorder as  secondary to his service-connected knee 
disorders, the Board observes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 and compensation is payable for the degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Secondary service connection may be granted for 
a disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

(b)	Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede 
that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels 
of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as well as 
any increase in severity due to the natural progress of 
the disease, from the current level.

See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).

At the outset, the Board notes that service connection is 
currently in effect for left and right knee disorders.  

The veteran's service medical records do not reveal any 
findings of a low back disorder.  At the time of his February 
1972 service separation examination, normal findings were 
reported for the spine and lower extremities.  In the notes 
section of the examination, the veteran reported that his 
health was good.  

Post service, there were also no clinical findings of a low 
back disorder in the years immediately following service.

In a November 2002 written statement, the veteran claimed 
that his lumbar spine pain and reduced motion were secondary 
to his service-connected knee disabilities.  

During his March 2005 hearing, the veteran testified that it 
was his belief that his knee problems caused him to have 
posture problems that in turn caused his current back 
problems.  He noted that he had not been told by any 
physician that his current low back disorder was related to 
his service-connected knee disorders.  

In March 2006, the Board remanded this matter for further 
development, to include an examination, with the examiner 
being requested to render an opinion as to the etiology of 
any current lumbar spine disorder and whether it was at least 
as likely as not caused or aggravated by the veteran's 
service-connected knee disorders.  

The veteran was afforded the requested VA examination in 
April 2006.  The examiner noted that the veteran denied any 
traumatic spine injuries.  He reported that in the late 
1990's he had the insidious onset of low back pain which was 
evaluated with x-rays and diagnosed as arthritis.  The 
veteran noted having transient pain to the lumbar area that 
did not radiate.  This occurred every morning when he got up 
and lasted 30 minutes.  It was relieved by activity and pain 
medication.  

Physical examination revealed the veteran walked with a 
normal gait and had normal curvature.  The veteran had 
tenderness to palpation in the midline at L4-5.  There was no 
palpable paraspinous spasming.  Range of motion revealed 90 
degrees of flexion, and 30 degrees of extension, lateral 
flexion, and rotation, bilaterally.  Straight leg raising was 
negative, bilaterally.  The veteran could walk on his heels 
and toes.  Motor examination was 5/5 in all muscle groups.  
Sensation was intact and deep tendon reflexes were 2+ and 
symmetric at the patella and Achilles, bilaterally.  A 
diagnosis of lumbar strain with normal examination today, was 
rendered.  The VA examiner stated that she had been asked to 
opine as to a nexus between any diagnosed lumbar spine 
disorder and the veteran's service-connected knee disorders.  
The VA examiner found the veteran to have lumbar strain with 
normal examination.  She stated that because the veteran had 
no evidence of an abnormal gait, it was her opinion that the 
lumbar sprain was less likely as not caused by the left or 
right knee condition.  She further stated that because the 
veteran had no documented low back injuries or symptomatology 
while in the military, it was her opinion that the veteran's 
lumbar strain was not caused by his military service.  

Service connection is not warranted for the claimed lumbar 
spine disorder.  The veteran's service medical records are 
devoid of any complaints or findings of a low back disorder.  
There were also no findings of a low back disorder in the 
years immediately following service.  The Board has made a 
thorough review of the veteran's service medical records and 
there are no objective findings of a low back disorder.  
Moreover, the April 2006 VA examiner opined that the 
veteran's lumbar strain was not caused by his military 
service.  Therefore, service connection for a lumbar spine 
disorder on a direct or presumptive basis is not warranted.  

The Board notes that, while the veteran has expressed his 
belief that his current low back disorder is related to his 
service-connected knee disorders, he is not qualified to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Furthermore, the only competent medical opinion of record is 
the April 2006 VA examiner's opinion that the lumbar strain 
was less likely as not caused by the left or right knee 
conditions.  

The Board is sympathetic to the beliefs of the veteran; 
however, the preponderance of the objective and probative 
medical evidence of record is against the claim and there is 
no doubt to be resolved.

III. Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).   
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

In his November 2002 claim for increased ratings, the veteran 
indicated that both of his knees had become worse and that he 
had reduced flexion and pain.  

At the time of a February 2003 VA outpatient visit, the 
veteran was noted to have ongoing knee pain.  He indicated 
that his knee seemed to give out on him the day before.  He 
stated that he had been having increasing pain over the 
lateral surface since that time.  The veteran denied any 
catching, snapping, or locking of the knee.  He reported 
having ongoing chronic pain.  

Physical examination revealed no effusion and a normal 
examination for the right knee.  As to the left knee, the 
veteran had some diffuse tenderness over the medial 
collateral ligament area but no effusion.  There was no 
medial or lateral ligament laxity.  Anterior drawer and 
Lachman's signs were negative.  The distal neurovascular 
function was intact.  It was the examiner's assessment that 
the veteran had left knee pain and a history of ongoing left 
knee pain.  

In February 2003, the veteran was afforded an orthopedic VA 
examination.  At the time of the examination, the veteran was 
noted to wear knee supports over both knees.  Physical 
examination revealed that the veteran could straighten both 
knees out in the extended position with resistance being 
applied on the distal end of the ankle.  The veteran had a 
locking mechanism that was good and there was good quad 
function.  He had negative drawer and McMurray's signs.  
There was no evidence of laxity of ligaments on either knee.  
There was also no crepitus.  No popping, swelling, or edema 
over either knee was present and the veteran could heel and 
toe walk with good results.  He could also walk high on his 
heels.  Measurements of the right and left knees, the calves, 
and the thighs were symmetrical.  Motion was good.  The 
examiner rendered a diagnosis of osteoarthritis.  He observed 
that x-rays of both knees revealed medial compartment 
narrowing.  He further noted that the veteran had 
chondromalacia of both knees.  

At the time of a July 2003 VA outpatient visit, the veteran 
again complained of bilateral knee pain.  He stated that his 
knees hurt at night and that bending caused knee pain.  Too 
much walking also caused pain in the lateral posterior knee.  
The veteran had been taking Ibuprofen for the pain on 
occasion.  He had also been doing some physical therapy.  
Physical examination showed that the knees were stable and 
had full range of motion.  

At the time of a January 2004 VA outpatient orthopedic clinic 
visit, the veteran reported having bilateral knee pain.  He 
noted that he had done well after receiving bilateral knee 
injections six months earlier, but stated that the pain 
returned.  The joint pain was noted to be mostly in the 
medial aspect of the knees.  

Physical examination showed no effusion.  There was bilateral 
tenderness to palpation along the medial joint line.  The 
veteran had range of motion from 0 to 135 degrees for both 
knees.  There was no pain with forced flexion.  There was a 
minimal positive for McMurray's sign.  The veteran was stable 
to varus and valgus stress.  Lachman's, anterior drawer, and 
posterior drawer were all negative.  There was no effusion 
and no patellar grind.  The examiner noted that the veteran 
had bilateral knee pain with little meniscal pathology that 
did not appear to disable him.  The veteran received knee 
injections at the time.  

At the time of an April 2004 VA orthopedic examination, the 
veteran reported having considerable pain over both knees for 
the past several years.  

Physical examination of the left knee revealed that, from the 
sitting position, the veteran could lock the left knee in 
position with the examiner giving resistance to the distal 
end by the ankle.  The veteran had good quadriceps 
development.  In the flexed position, he had good resistance.  
His hamstrings were also noted to be good.  There was no 
evidence of any joint effusion.  There was also no swelling 
or laxity of the ligaments.  The veteran had negative drawer 
and McMurray's signs and there was no crepitus on flexion or 
extension.  

With regard to the right knee, the veteran could completely 
extend the right knee and he had 140 degrees of flexion.  He 
could lock his knee in the completely extended position and 
could give resistance.  He had good muscle development over 
both quads and hamstrings over the knee area.  There was no 
swelling or effusion.  There was also no laxity to the 
ligaments and no crepitus and negative drawer and McMurray's 
signs.  Measurements for the knee circumferences, the calves, 
and the thighs were symmetrical.  

The veteran complained that he had a great deal of pain in 
his knees daily.  He was noted to work as a volunteer at a 
hospital.  He walked around a lot and said that it bothered 
him considerably.  Diagnoses of degenerative changes of the 
right knee with narrowing of the medial compartments and 
probably chondrocalcinosis of the right, and degenerative 
changes of the left knee with narrowing of the medial 
compartments with both of the joints having tiny spurs off 
the patella which could be giving pain with residuals of a 
medial meniscectomy on the left side, were rendered.  

At the time of an August 2004 VA outpatient orthopedic clinic 
visit, the veteran indicated that since his last injection he 
had done very well.  He noted that the pain had begun to 
return over the past month.  He had an aching pain in his 
knees after being on his feet for a long time.  He was able 
to do stairs fairly well.  He did have trouble getting up 
from a kneeling position.  He denied significant episodes of 
swelling.  He also denied any locking or catching in his 
knees.  

Physical examination of the right knee revealed good range of 
motion, with flexion to 130 degrees with hyperextension of 5 
degrees.  There was no effusion present.  The knee was stable 
to valgus and varus stress.  Lachman's and posterior drawer 
were negative.  There was slight tenderness with patellar 
compression.  There was very minimal medial joint line 
tenderness.  

Examination of the left knee showed similar range of motion 
with slight hyperextension and flexion to 130 degrees.  There 
was no effusion.  The knee was stable to varus and valgus 
stress and Lachman's was negative.  Posterior drawer was also 
negative.  There was no medial or lateral joint line 
tenderness present.  The veteran did have some slight pain 
with patellar compression.  The examiner found the veteran to 
have mild bilateral knee osteoarthritis.  

At the time of a March 2005 VA outpatient orthopedic clinic 
visit, the veteran again reported that his knee injections 
helped quite a bit.  He stated that he was pretty much able 
to do the functions that he wanted to do.  

Physical examination revealed no effusion, bilaterally.  The 
veteran was noted to have full range of motion.  He 
complained of pain more on the medial and lateral joint 
lines, but none was elicited during the examination.  His 
knees were stable and he had minimal to no crepitus.  X-rays 
revealed very minor arthritis on the medial joint line.  The 
patellofemoral looked pretty reasonable.  It was the 
examiner's impression that the veteran had mild arthritis and 
that the veteran's knees looked "fairly healthy" for his 
age group.

During his March 2005 hearing, and in his written statements 
in support of his claims, the veteran complained of severe 
knee pain.  He testified that he wore braces on both knees.  
He stated that he would experience pain in his right knee up 
to 9 on a scale of 1 to 10.  He testified that he could not 
run anymore and that he had to do only light exercises.  With 
regard to his left knee, the veteran indicated that he would 
also experienced pain of 9 in his left knee.  He reported 
that this also impacted his ability to move around.  The 
veteran stated that the braces were plastic.  He noted that 
he could walk three blocks before experiencing knee pain.  
The veteran indicated that his knees were unstable and that 
he had fallen several times.  He testified that he would be 
walking and all of a sudden his right or left knee would slip 
out on him.  The veteran reported that his left knee gave out 
on him when he was standing on his porch.  He noted that his 
left knee was more unstable than his right.  The veteran 
indicated that he used a cane at home when his knees hurt 
him.  

At the time of an October 2005 outpatient orthopedic clinic 
visit, the veteran was noted to have a long history of 
bilateral knee pain.  He was noted to have benefitted from 
knee injections in the past.  He said that his knees did not 
bother him constantly and reported that he was able to 
ambulate and do the things that he liked to do.  

Physical examination revealed that the veteran had good range 
of motion, bilaterally, from 0 to 130 degrees.  He had pain 
to palpation on the medial joint line on the right side and 
not much pain on the left side.  He was stable to varus and 
valgus stress, bilaterally, but had some laxity with anterior 
drawer sign, bilaterally, more on the right than left.  He 
had negative Lachman's and McMurray's testing.  Light touch 
to sensation was intact as was motor function.  

At the time of the April 2006 VA examination, the veteran 
reported that, with regard to his left knee, he had flare-ups 
of pain without swelling, occurring twice a week, which 
lasted 10 minutes, that were precipitated by walking for more 
than 30 minutes.  These were relieved by rest and pain 
medication.  He denied any locking of the knee but stated 
that it gave way once a month.  He wore a Neoprene knee 
sleeve with prolonged walking and occasionally used a cane 
for assistance.  He was independent in his activities of 
daily living.  

As to his right knee, the veteran had flare-ups of pain 
without swelling almost every day, lasting for 10 minutes, 
precipitated by bending the knee and relieved by pain 
medication.  He denied any locking of the knee but noted that 
it gave way approximately one time per month.  He reported 
wearing a Neoprene knee sleeve with prolonged walking and 
occasionally using a cane for assistance.  He was independent 
in his activities of daily living.  

Physical examination revealed the veteran walked with a 
normal gait.  Examination of the left knee revealed no joint 
effusion or deformity.  There was mild tenderness to 
palpation on the medial joint line.  Range of motion both 
passively and actively was from 0 to 140 degrees and was 
nonpainful.  With repetitive motion there was no limitation 
of motion due to pain, weakness, fatigue, or incoordination.  
Medial and lateral collateral ligaments (MCL and LCL, 
respectively) were intact to valgus and varus stress, 
respectively.  Anterior drawer test was positive with mild 
laxity at a good endpoint.  McMurray compression test was 
positive reproducing pain on the medial joint line.  The VA 
examiner said that additional limitation of motion could not 
be estimated without resorting to speculation.  

Physical examination of the right knee revealed no joint 
effusion or deformity.  There was mild tenderness to 
palpation on the medial joint line.  Range of motion both 
passively and actively was from 0 to 140 degrees and was 
nonpainful.  With repetitive motion there was no limitation 
of motion due to pain, weakness, fatigue, or incoordination.  
The MCL and LCL were intact to valgus and varus stress, 
respectively.  Anterior drawer test was positive with mild 
laxity at a good endpoint.  McMurray compression test was 
positive reproducing pain on the medial joint line.  
Additional limitation of motion could not be estimated 
without resorting to speculation.  The veteran could do a 
deep knee bend without assistance.  

Diagnoses of internal derangement left knee status post 
arthroscopic meniscal repair with normal range of motion but 
with residual mild instability and x-ray findings of early 
degenerative changes, and internal derangement right knee 
with normal range of motion on exam but with mild instability 
and x-ray findings of early degenerative changes, were 
rendered.  

The VA examiner stated that, because of the mild instability 
of the bilateral knees with complaints of painful flare-ups, 
she found the veteran to be incapable of heavy work requiring 
repetitive bending, stooping, and lifting.  She did find the 
veteran to be capable of light physical work without 
repetitive bending, stooping, or lifting, and sedentary work 
without restrictions.  

At the time of an August 2006 VA outpatient visit, the 
veteran was noted to have chronic knee pain.  He stated that 
the knee pain was no longer being helped by the prescribed 
medication.  At its worst, the pain was rated as 9/10.  The 
veteran noted that the pain limited his ability to lift heavy 
objects and to jump.  

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261, for 
limitation of motion for either the right or left knee 
disability, would not be warranted.  At the time of a July 
2003 outpatient visit, the veteran was noted to have full 
range of motion for both knees.  At the time of a January 
2004 VA outpatient visit, the veteran had range of motion 
from 0 to 135 degrees for both knees.  During his April 2004 
VA examination, the veteran had 140 degrees of flexion for 
his right knee.  Moreover, at the time of an August 2004 VA 
outpatient visit, the veteran had flexion to 130 degrees for 
both knees and hyperextension of 5 degrees on the right and 
minimal hyperextension on the left, at the time of a March 
2005 outpatient visit, the veteran had full range of motion 
for both knees.  Furthermore, at the time of an October 2005 
outpatient visit, the veteran had range of motion from 0 to 
130 degrees.  Finally, at the time of his April 2006 VA 
examination, the veteran had range of motion from 0 to 140 
degrees both passively and actively.  In addition, the VA 
examiner stated that with repetitive motion, there was no 
limitation of motion due to weakness, pain, fatigue, or 
incoordination.  Such findings represent no more than minimal 
and intermittent loss of knee motion.   

Thus, a rating in excess of 10 percent would not be warranted 
under either Diagnostic Code 5260 or 5261, for either the 
veteran's service-connected left or right knee disability, as 
the veteran has not been shown to have flexion limited to 45 
degrees or extension limited to 10 degrees at any VA 
examination or outpatient treatment visit.  Moreover, the 
April 2006 VA examiner indicated that repetitive use of the 
knee showed no additional loss of motion, no fatigue, no 
incoordination, and no lack of endurance.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board is sympathetic to the 
veteran's beliefs as to the severity of his bilateral knee 
pain.  Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
right and left knee disabilities are contemplated in the 10 
percent ratings currently assigned for limitation of knee 
motion.  There is no indication that pain, due to disability 
of the right and left knees causes functional loss greater 
than that contemplated by the 10 percent evaluations assigned 
by the RO even when considering the findings of the VA 
examiner at the time of the veteran's most recent VA 
examination and the other objective evidence.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.  

Further, the criteria for a separate evaluation in excess of 
10 percent based on lateral instability or subluxation under 
Diagnostic Code 5257, for either the left or right knee, have 
not been met as the veteran has not been found to have 
moderate subluxation or lateral instability at the time of 
any VA examination or outpatient visit.  At the time of a 
February 2003 outpatient visit, physical examination revealed 
no medial or lateral ligament laxity and anterior drawer and 
Lachman's signs were negative.  At the time of the February 
2003 VA examination, the veteran had negative drawer and 
McMurray's signs and there was no evidence of laxity of 
ligaments in either knee.  In July 2003, physical examination 
showed that the knees were stable. 

At the time of his January 2004 VA outpatient visit, testing 
was minimally positive for McMurray's sign and it was stable 
for varus and valgus stress.  Moreover, Lachman's, anterior 
drawer, and posterior drawer were all negative.  At the 
veteran's April 2004 VA examination, there was no swelling or 
laxity of the ligaments and the veteran had negative drawer 
and McMurray signs.  In August 2004, the veteran denied any 
locking or catching in his knees and physical examination for 
the left and right knees revealed that the knees were stable 
to valgus and varus stress with Lachman and posterior drawer 
tests being negative.  In addition, at the time of a March 
2005 VA outpatient visit, his knees were noted to be stable.  

Further, while the veteran was found to have some laxity with 
anterior drawer sign, bilaterally, more on the right than 
left, at the time of his October 2005 outpatient visit, he 
was stable to varus and valgus stress, bilaterally, and had 
negative Lachman's and McMurray testing.  Moreover, at the 
time of his April 2006 VA examination, the veteran's MCL and 
LCL were intact to valgus and varus stress, respectively, and 
anterior drawer test showed only mild laxity.  The April 2006 
VA examiner described the veteran's laxity as only mild in 
nature.  Thus, an increased evaluation under DC 5257 for 
either right or left knee laxity would not be warranted as 
the veteran has not been shown to have moderate instability 
or subluxation at any time for either knee.  

Finally, potential referral for consideration of an 
extraschedular rating has been considered, but this case does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected knee 
disorders have resulted in frequent periods of 
hospitalization.  Moreover, while the April 2006 VA examiner 
found the veteran to be incapable of heavy work requiring 
repetitive bending, stooping, and lifting due to mild 
instability of the bilateral knees with complaints of painful 
flare-ups, he did find the veteran to be capable of light 
physical work without repetitive bending, stooping, or 
lifting and to be able to perform sedentary work without 
restrictions.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the objective and competent medical 
evidence of record is against the veteran's claim for ratings 
in excess of 10 percent for right and left knee disabilities 
(limitation of motion), and in excess of separately assigned 
10 percent ratings for right and left knee instability from 
April 14, 2006.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).












(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lumbar spine disability, to include 
as secondary to service-connected knee disorders, is denied.  

An evaluation in excess of 10 percent for status post 
meniscectomy with degenerative changes and chondromalacia 
patella of the left knee based upon limitation of motion, and 
an evaluation in excess of 10 percent for subluxation or 
lateral instability from April 14, 2006, is denied. 
 
An evaluation in excess of 10 percent for degenerative 
changes and chondromalacia of the right knee based upon 
limitation of motion, and an evaluation in excess of 10 
percent for subluxation or lateral instability from April 14, 
2006, is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


